ORDER

PER CURIAM.
Defendant appeals from his conviction by a jury of first degree murder, § 565.020.1, RSMo 1994, and armed criminal action, § 571.015, RSMo 1994. He was sentenced by the court as a prior, persistent and class X offender to life imprisonment without possibility of probation or parole for the murder and a consecutive life term for the armed criminal action. He also appeals from the denial, after an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief. We affirm.
Defendant addresses no points on appeal to the denial of his Rule 29.15 motion; that appeal is considered abandoned. See State v. Nelson, 818 S.W.2d 285, 287 (Mo.App.1991). We have reviewed the record and find the claim of error on direct appeal to be without merit. An opinion would have no prece-dential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment. Rules 30.25(b) and 84.16(b).